Appeal by the State from a judgment of the Court of Claims in a highway appropriation case, which was previously remitted by us for appropriate findings (see 29 A D 2d 705, in which the essential facts appear) in accordance with which a supplemental decision of the Court of Claims has been filed. The State now questions the award only as it proceeded on the basis of full frontage value for the property taken, rather than the acreage valuation to which the State’s expert testified; the result of which would be to reduce the award by $425. The evidence warranted, first, the adoption of frontage values and, second, the finding that cuts, fills and changes in grade “ effectively converted [the major portion of the frontage] into agricultural land with extremely limited or questionable potential for development”; as the trial court’s supplemental decision now makes clear. Judgment affirmed, with costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.